IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 41574

STATE OF IDAHO,                                  )     2014 Unpublished Opinion No. 473
                                                 )
       Plaintiff-Respondent,                     )     Filed: April 23, 2014
                                                 )
v.                                               )     Stephen W. Kenyon, Clerk
                                                 )
DARRELL RAY ZIRSCHKY,                            )     THIS IS AN UNPUBLISHED
                                                 )     OPINION AND SHALL NOT
       Defendant-Appellant.                      )     BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Third Judicial District, State of Idaho,
       Canyon County. Hon. George A. Southworth, District Judge.

       Judgment of conviction and unified sentence of twenty years, with a minimum
       period of confinement of seven years, for sexual abuse of a child under sixteen
       years of age, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Erik R. Lehtinen, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Kenneth K. Jorgensen, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

                         Before LANSING, Judge; GRATTON, Judge;
                                  and MELANSON, Judge

PER CURIAM
       Darrell Ray Zirschky pled guilty to an amended charge of sexual abuse of a child under
sixteen years of age. I.C. § 18-1506. In exchange for his guilty plea, additional charges were
dismissed including an allegation that Zirschky was a persistent violator. The district court
sentenced Zirschky to a unified term of twenty years, with a minimum period of confinement of
seven years, to run concurrent with an unrelated sentence. Zirschky appeals.
       Sentencing is a matter for the trial court's discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-



                                                1
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Zirschky’s judgment of conviction and sentence are affirmed.




                                                   2